Citation Nr: 0707310	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  01-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen claims for entitlement to service connection for a 
right shoulder disorder, diabetes, a back disorder, a right 
leg condition, and a disability manifested by headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 17, 
1969, to September 16, 1971, and from September 22, 1971, to 
February 15, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which declined the veteran's 
application seeking to reopen previously denied claims for 
service connection for a right shoulder disorder, diabetes, a 
back disorder, a right leg condition, and a disability 
manifested by headaches.

The Veterans Law Judge who presided at a hearing at which the 
veteran testified in April 2002, is no longer associated with 
the Board.  The veteran was advised of this by letter dated 
in December 2006 and of his right to have another hearing 
conducted by a Board member making the final determination in 
this case.  In a response to this letter in December 2006, 
the veteran informed the Board that he did not want an 
additional hearing.  Accordingly, the Board will proceed with 
this case based on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  These provisions apply to claims to reopen 
previously denied claims.  See Quartuccio, 16 Vet. App. at 
186.  

In a decision issued on March 31, 2006, Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The applicable new-and-
material-evidence regulation defines "new" to mean evidence 
"not previously submitted to agency decisionmakers . . . 
[that] is neither cumulative nor redundant."  "Material 
evidence" means evidence that "bears directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court in Kent held that, in the context of a claim to reopen 
a previously denied claim for service connection, the law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The notice letters furnished the veteran in December 2000, 
September 2004, and December 2004 in connection with his 
current claims did not meet the more stringent requirements 
more recently set forth by the Court in Kent.  Accordingly, 
the Board's consideration of the issues in appellate status 
at this time would constitute prejudicial error.  Therefore, 
the case must be remanded so that the RO may provide the 
veteran with notice that complies with the criteria 
elaborated by the Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development procedures are fully 
satisfied.  This includes written notice 
of the evidence, if any, the veteran is 
expected to provide in support of his 
claim and the evidence, if any, that VA 
will obtain for him.  The notification 
should include notice of the specific 
evidence necessary to constitute new and 
material evidence to reopen the veteran's 
claim for service connection for a right 
shoulder disorder, diabetes, a back 
disorder, a right leg condition, and a 
disability manifested by headaches 
pursuant to Kent v. Nicholson.  Also, 
advise the veteran that he should submit 
any relevant evidence in his possession 
concerning his claim.  

2.  Then, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

